The opinion of the Court was delivered by
Lowrie, J.
Johnston sold out his interest in the firm of Mc-Lelland & Co., and that left the two McLellands in possession of the firm property, with the power to dispose of it and account to the assignee of Johnston for his share. After that the McLellands assigned to -the defendants (among other things) all their rights and interest “ as members of the firm of McLelland & Co.,” in the effects of the firm, in trust for creditors, providing that the partnership property should be applied to the payment of partnership debts. This has been properly treated as an assignment by two partners of all the partnership effects for the benefit of creditors; and the question raised and discussed here, and which rules the whole case, is: had they power, under such circumstances, to pass the whole title by such an assignment ? This question was properly decided by the Court below in the affirmative. Johnston could not complain, for he had parted with his interest. His assignee could not, for his right attaches only to the share which shall appear to belong to Johnson on a full settlement, and that right is not affected.' The creditors cannot complain, for the act is for their benefit.
Judgment affirmed.